Citation Nr: 0816116	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
right lower extremity varicose veins, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for post-operative 
left lower extremity varicose veins, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1979. 
 
This matter come to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In May 2006, the veteran testified at a formal RO hearing 
conducted at the Cleveland RO.  The veteran was in 
Pittsburgh, Pennsylvania and testified via teleconference.  A 
transcript of the hearing is of record.

In July 2007, the veteran testified at a travel Board hearing 
conducted at the Cleveland RO before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  The veteran was 
afforded an additional VA examination in November 2007.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has is aware of the type of evidence needed to substantiate 
his claims. 
 
2.  The veteran's right leg varicose veins are mild in 
degree, with varicosities but no objective evidence of 
ulcers, edema, or stasis pigmentation. 
 
3.  The veteran's left leg varicose veins are mild in degree, 
with varicosities but no objective evidence of ulcers, edema, 
or stasis pigmentation. 
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7120 (2007). 
 
2.  The criteria for an evaluation in excess of 10 percent 
for left leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7120 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2005.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was first provided in a March 2006 letter, prior to the most 
recent readjudication by Supplemental Statement of the Case 
in January 2008.

The Board observes that the issue in this case is also 
affected by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this decision, the Court found that, at a minimum, 
adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 
 
In this case, the Board finds that the February 2005 VCAA 
letter was in compliance with the first and fourth 
requirements of Vazquez-Flores insofar as the veteran was 
notified that he needed to submit medical and lay evidence 
that his disability had worsened.  Specific examples of 
pertinent evidence cited by the RO included records of 
medical treatment, including VA or other federal treatment 
records. The letter also cited to Social Security 
Administration determinations, any other federal agencies, 
records from State and local governments and statements from 
current or former employers.  Nevertheless, the Board is 
aware that the letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced the veteran.  See 
Sanders v. Nicholson, 487 F.3d at 889. 
 
The Board has reviewed the record to determine whether the 
veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim). 
 
In this regard, the veteran contended in his increased rating 
claim if January 2005 that, due to increasing persistent 
edema and his inability to relieve the edema by elevation or 
compression hosiery, he should have been entitled to receive 
the next higher evaluation for his disability.  The language 
used mirrors the relevant diagnostic code for the 20 percent 
disability rating of varicose veins.  The veteran submitted a 
statement dated June 2005, requesting Decision Officer 
Review.  In this statement, he insisted that his varicose 
vein condition met the 20 percent guidelines due to the fact 
that he had persistent edema which was not relieved by use of 
compression hosiery or elevation.  

Additionally, the Board notes that in his hearing at the RO 
in May 2006, the veteran described in detail his daily 
activities and occupation, relating specific instances of how 
his service connected disability affected him on a daily 
basis.  The Board further observes that during his July 2007 
hearing before the Board, the veteran was asked by both the 
undersigned Acting Veterans Law Judge and his service 
representative to relate the conditions of his employment and 
the affect of his service connected disability on his 
employment.  The undersigned Acting Veterans Law Judge 
further inquired if the veteran's disability impacted his 
day-to-day life, giving examples such as driving, family 
activities or doing chores around the house.  The veteran 
testified extensively concerning the affect of his disability 
on both his employment and daily life.  

Moreover, the veteran reported during his VA examinations in 
March 2005 and November 2007 details concerning occupational 
impairment and the influence of his disability on daily life.  

The record therefore reflects actual knowledge of the 
evidence necessary to substantiate the veteran's claim, 
namely evidence showing that his disability had gotten worse 
and the subsequent impact.  For this reason, the Board finds 
that any notice errors with regard to the second and third 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the 'essential fairness of the 
adjudication.'  Sanders v. Nicholson, 487 F.3d at 889. 

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7. 
 
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, are expected in all instances.  38 C.F.R. § 4.21. 
 
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10. 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability that is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The RO has evaluated the veteran's varicose veins of both 
lower extremities at the 10 percent rate under 38 C.F.R. § 
4.104, Diagnostic Code 7120.  Under this section, a 10 
percent evaluation is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is in order for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest.

An urgent care note dated January 2005 from the Ann Arbor VA 
Medical Center (VAMC) indicates that the veteran needed a 
renewal of his Naprosyn, which he took on a regular basis for 
his varicose veins.  The note reflects that the veteran was 
suffering from multiple varicosities bilaterally in the 
thighs without indication of thrombosis.  The physician 
prescribed elevation of his legs while at rest.  

The veteran was afforded a VA examination in March 2005.  He 
reported that he had achiness and fatigue with any prolonged 
walking or standing.  Additionally, he indicated that his 
edema was slightly relieved with elevation and use of 
compression hose.  Approximately every three to four months, 
he contended that he suffered with phlebitis, which was 
relieved with elevation, compression hose and medication.  On 
physical examination of the right lower extremity, the 
examiner found ropy varicosities extending from the upper 
thigh to the ankle area, no erythema or warmth, no cords, no 
ulcerations, and no edema; however, there was stasis 
dermatitis present.  Physical examination of the left lower 
extremity revealed ropy varicosities from the thigh to the 
foot, no erythema or warmth, no ulcerations, and no board-
like rigidity; however, there was stasis dermatitis present.  

During a May 2006 hearing, the veteran stated that he had 
problems with swelling and discomfort, taking several hours 
of elevating his feet in order to be able to move around - 
the elevation helping quite a bit.  Also, he additionally 
testified that he worked climbing metal, steel and concrete, 
making his lower extremities swell every day.  He reported 
that sitting down relieved the swelling but it was back 
within ten minutes of standing up again.  
 
The veteran saw a private physician, Dr. G, during October 
2006.  The file contains Dr. G's medical treatment records.  
Dr. G indicated that the veteran had scattered spider and 
reticular veins bilaterally, some being fairly intense.  
There was no leg swelling.  The physician's impression was 
that the veteran's leg pain was not related to venous or 
arterial insufficiency and that there was possibly a 
neurogenic etiology.  

In July 2007, the veteran had a Travel Board hearing at the 
Cleveland RO.  He described his pain and the fact that it was 
mostly relieved by elevation, but would begin again when he 
began standing or walking.  Also, he stated that so far he 
had not had to take time off of his job due to his service 
connected disability.  Moreover, he contended that his legs 
swelled every day and that elevating helped but did not 
relieve all of the symptoms.  He reported he had no 
ulcerations.  Finally, he stated that he disagreed with the 
March 2005 VA examination report and that his condition had 
worsened since that time.  
 
The veteran was afforded an additional VA examination in 
November 2007.  He complained that he had pain and throbbing 
in his legs, relieved by elevation.  Additionally, he stated 
he had pain bilaterally in his upper and lower legs, 
associated with swelling.  He related that after standing for 
a couple of hours or climbing, both of his legs would swell 
and become painful.  He denied boardlike swelling, 
subcutaneous induration, or any leg ulcers.  Also, he 
reported that he was always concerned about his legs in 
relation to his employment and daily activities, and he was 
constantly checking for signs of discomfort.  

The physical examination revealed mildly protuberant 
varicosities scattered along the posterior right leg 
extending along the posterior thigh, behind the knee and over 
the posterior calf.  The largest vein was three millimeters.  
On the left leg, there were diffuse scattered reticular veins 
over the posterior thigh and popliteal fossa.  There were 
other clusters of small varicose veins over the left upper 
anterior thigh, over the lateral knee, and over the anterior 
ankle, and all were tender to palpitation.  There was no 
evidence of persistent edema, stasis pigmentation, or eczema.  
There was no evidence of venous stasis pigmentation, no 
cyanosis or clubbing, and no pedal edema.  The examiner 
reported no edema, swelling or induration.  There was no 
evidence of rashes, ulcerations, or other lesions with the 
exception of a one inch by 1/2 inch hyperpigmented area on the 
anterior right calf, which was not raised nor depressed.  The 
examiner diagnosed varicose veins, bilateral lower 
extremities.  
 
In the present case, the veteran's bilateral varicose veins 
have been shown to be productive of varicosities by objective 
evidence.  There is, however, no objective evidence of ulcers 
or edema.  While the 2005 VA examination revealed stasis 
dermatitis, the 2007 examination revealed no eczema or stasis 
pigmentation.  Also, the veteran has reported relief of 
symptoms with elevation of the extremities.  Taken as a 
whole, this evidence, in regard to both lower extremities, is 
more clinically characteristic of the criteria for a 10 
percent evaluation than that for a 20 percent evaluation.  
38 C.F.R. § 4.7.

Overall, the preponderance of the evidence is against the 
veteran's claims for increased evaluations for varicose veins 
of the right and left legs, and these claims must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 
 
Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected varicose veins of both lower 
extremities, in and of themselves, have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, as the veteran 
reported during his Board hearing that he was working full 
time in an extremely active position and that he had missed 
perhaps three days of work during the past year.  There is 
also no indication that these disorders have necessitated any 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in 'exceptional' cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased rating for post-operative right 
lower extremity varicose veins, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for post-operative left 
lower extremity varicose veins, currently evaluated as 10 
percent disabling, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


